 OVERHEAD DOORCOMPANY OF NIODESTOOra Skiles,Jr., d/b/a Overhead Door Company ofModestoandUnited Brotherhood of Carpentersand Joiners of America,AFL-CIO, Local No.1235. Case 20-RM-l 157September17, 1969DLCISION AND DIRECFION OFELECTIONBY MEMBERSFANNING,BROWN, ANDZAGORIAUpon a petition duly filed under Section 9(c) oftheNationalLaborRelationsAct,as amended,hearings were held before Hearing Officers DonaldG Twohcy, Edward S. Kaplan, and John H. Immel.Following the hearings, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended. and bydirection of the Regional Director for Region 20.thiscase was transferred to the National LaborRelationsBoard for decision. Briefs hake beentimely filed by the Employer-Petitioner and theUnion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the hearing Officers'rulingsmade at the hearings and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.Overhead Door Company of Modesto, hereinreferred to as Overhead or the Employer, is solelyowned by Ora Skiles, Jr., who is also sole proprietorof Pacific Glass Co. and the primary and controllingstockholder of SkyWolf Industries, Inc d/b/aPacificInsulation.The Employer is engaged in thesupplyingand installationofgarage doors inresidentialandcommercialbuildings.Duringcalendaryear1968,the,Employerreceivedshipments of goods from outside the State ofCalifornia %alued in excess of $50,000.00. The BoardissatisfiedthattheEmployer is engaged incommerce within the meaning of the Act, and that itwilleffectuate the purposes of the Act to assertjurisdictionherein.'2.The labor organization involved herein claimsto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)( 1) and Section 2(6) and (7) of the Act.'Moreover,the combined total gross receipts of the three above-namedcompanies during calendar year 1968 were in excess of S500,000, enough tosatisfy the Board's jurisdictional standards if it were necessary to considerthose grounds481TheUnion contends that it has a currentcollective-bargaining agreement with the Employerthat is a bar to election herein. The Employercontends that it has not enteredinto,nor authorizedanyonetoenterintoonitsbehalf,anycollective-bargaining agreement.Overhead employs three carpenters. Punchochar,who was a union member, was hired by theLmplotier in December 1967. Pursuant to a privateagreement with him at that time. the Employer hassincemade monthly payments to the Union trustfunds on behalf of this employee. No payments havebeen made by the Employer for any other employee,past or present.InFebruary 1969, the Union grieved to theEmployer for failure to make proper payments tothe trust funds for all his employees, as allegedlyrequired under the contract it claimed was in forceand effect. fhe Employer denied the existence ofsuch an agreement and filed the instant petitionThe Union submitted in evidence a copy of thepurported agreement, dated March I, 1968. uponwhich appears the signature of Paul Cassle for theEmployer. The Employer contends that Cassle wasno more than its sales representative, and had noauthority to act for it in labor matters TheEmployer contends rather that Cassle was requestedto speak informally to the Union business agent.andobtaintheUnion'spermissiontousePunchochar and to pay his trust funds obligations.Cassle testified that he not only had been told tosign for the Employer. but that he informed Skilesthat he had signed an agreement with the Union onbehalf of the Employer. lie further testified that hega%e Skiles a copy of the agreement signed by theUnion alone. Skiles testified that Cassle approachedhim with a copy of an agreement signed by theUnion, and requested that he sign it Skiles refusedto do so, and heard no more of the matteruntil theUnion grieved, almost a year later. Skiles furthertestified that he told Cassle he was unable to signany contract at that time in any event because hewas still bound by a contract with the NationalAssociation of Independent Unions (NAIU).ZIn view of the conflicting testimony of Cassle andSkiles, the Union's long delay between the time thepurported contract began and the demand that theemployer honor the contract, and the fact that theemployees have nc^er had the opportunity to vote asto whether or not they wished to he represented bytheUnion. we are of the opinion, that an electionwill serve the best interest of all parties. and isnecessary to effectuate the purposes of the Act.Accordingly, we shall direct that an election be heldamong the employeesin theunit hereinbelow foundappropriate.The contract referred tohad originally been executed on March 16,1964, and presumablyautomaticallyrenewed onMarch 16, 1967, to runthroughMarch 16, 1968, whenitpresumably ended The NAIU is nowdefunct, and no one contends it is stilla party toany contract that shouldbar the instant petition178 NLRB No 67 482DECISIONS OFNATIONAL LABORRELATIONS BOARD4.The parties agree, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All carpenters emplo-yed by the Employer, OraSkiles.Jr.,d/b/aOverheadDoor Company ofModesto, California, excluding all other employees,guards, and supervisors as defined in the Act[Direction of Election' omitted from publication.]'in orderto assure that all eheible voters ma', have the opportunity tobe informed of the issues in the exercise of then statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company.394 U S 759 Accordingly,it ishereby directed that an election eligibilitylist,containing the, names and addresses of all the eligible voters, must betiled b} the Employer with the Regional Director for Region 20 within 7days of the date of this Decision and Direction of ElectionBe RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are tiled